Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the least one of the valve or the filter is fluidly positioned between the pump and the vapor outlet port”(claim 20, what is illustrated in figs. 15-19 is the least one of the valve or the filter is fluidly positioned between the pump and the inlet port) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because the reference numeral LC needs to be changed (see figure 8 because this reference numeral does not represent a third length LC that is equal to the first length LA) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	Para. [0045], line 7, “155” should be “145”;
b	Para. [0056], line 6 and 10-11 each state “a third length LC that is equal to the first length LA”.  Figure 8 does not depict that LC is equal to LA (note that Para. [0040], line 8 states “a second length LB that is equal to the first length LA”);
c.	Para. [0066], line 2, “value” should be “valve”;
d.	Para. [0069], line 8, “480” should be “470”.
Appropriate correction is required.
Claim Objections
Claim 20 is objected to because of the following informalities:  Should “the least one of the valve or the filter is fluidly positioned between the pump and the vapor outlet port” be “the least one of the valve or the filter is fluidly positioned between the pump and the inlet port”?
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17, line 23 requires “the liquid outlet port and the vapor outlet port is.”  Should “is” be “are” because both of “the liquid outlet port and the vapor outlet port” are mentioned, which is plural? Or is the requirement for just one of the liquid outlet port or the vapor outlet port because of the verb “is” is used when the noun is singular?




	Allowable Subject Matter
Claims 1-16 are allowed.
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1, 12, and 17 and all claims dependent thereof are allowable over the art of record because the prior art does not teach or suggest that a cooling plate comprising a first cooling structure bonded to an inner surface of a first cooling surface; a second cooling structure bonded to an inner surface of a second cooling surface; a manifold is enclosed by the first cooling surface and the second cooling surface on opposing surfaces of the manifold, a flow divider is positioned within an internal cavity of the manifold, and the flow divider supports and separates the first cooling structure and the second cooling structure by a portion of the flow divider.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claims 1, 12, 17 and all claims dependent thereof patentable over art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 8,199,505, 8,243,451, 8,427,832, 11,239,137, 2022/0065549 and 2022/0142013 are patents/applications of the Applicant (2022/0065549 is not prior art due to 35 U.S.C. 102(b)(2)(a) exception).  US 2022/0015271 discloses a manifold with a flow divider, but the flow divider fails to supports a first cooling structure and a second cooling structure.  US 7,173,823, 9,003,649, 9,445,526, 9,693,487, 9,795,057, 9,980,415 and 10,531,594 disclose a manifold/flow divider supporting and separating opposing cooling structures.  US 10,410,955 discloses a cooling structure bonded to an inner structure of a cooling plate.  US 2014/0060780 discloses a plurality of flow channels extending through a cooling structure.  US 6,819,561 discloses a flow channel extending through a cooling structure.  US 2004/0218367 discloses a heatsink sandwiching opposing circuit board assemblies.  US 6,990,816 disclose a manifold (12) having an inlet port, a vapor outlet port and a liquid outlet port.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
RJH  6/2/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835